Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 14, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
	i) the alternative mammalian cell is a CHO cell, as recited in Claims 4 and 25; 
	ii) the alternative fucose concentration is 1-3g/L, as recited in Claims 9 and 30; 
	iii) the alternative feed culture is an extended-feed culture, as recited in Claims 14 and 35; 
	iv) the alternative afucosylated species is GO glycan, as recited in Claims 15-16 and 36-37; and 
	v) the alternative % reduction of an afucosylated species is about 10% or less, as recited in Claims 17 and 38-41. 

Amendments
           Applicant's response and amendments, filed October 14, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 14-17, 21, 35-38, and 42, amended Claims 1 and 22, and withdrawn Claims 5-8, 10-11, 13, 18-20, 26-29, 31-32, 34, and 39-41.

The amendment to the claims filed on October 14, 2022 does not comply with the requirements of 37 CFR 1.121(c).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
 (c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
	The correct status of Claim 21 is (Currently amended).

Claims 1-13, 18-20, 22-34, and 39-41 are pending.
Claims 5-8, 10-11, 13, 18-20, 26-29, 31-32, 34, and 39-41 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-4, 9, 12, 22-25, 30, and 33 are under consideration. 

Priority
This application is a 371 of PCT/US2017/012349 filed on January 5, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/275,384 filed on January 6, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 14, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	Claims 1-4, 9, 12, 22-25, 30, and 33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (U.S. 2010/0304436; of record) in view of Prentice (U.S. 2014/0274912; of record), Emmerling et al (U.S. 2011/0008831; of record), Mehta et al (U.S. 2005/0221442; of record), and Khattak et al (Biotechnol. Prog. 26(3): 797-804, 2010; available online December 11, 2009; of record).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 22, Chen et al is considered relevant prior art for having disclosed a method for reducing afucosylated species of an monoclonal antibody recombinantly expressed in a bioreactor, the method comprising the steps of: 
i) culturing recombinant cells that express the monoclonal antibody in a bioreactor; and 
ii) infusing the culture with about 1g/L (syn. 5mM) or about 2g/L fucose (syn. 10mM), such that afucosylated species of the [monoclonal] antibody expressed by the cells are reduced (Example 8, “Fucosylation of CHO Cells Cultured in Media Supplemented with L-fucose”; [0163], “fucose-fed and non-fucose-fed…cells expressing Antibody”, 10mM fucose).
Chen et al do not disclose growing the cells in the absence of fucose, and then later supplementing with fucose, and thus is considered to reasonably disclose “beginning on the first…day of the culture”. 
Chen et al do not disclose discontinuing the fucose supplement prior to ending the culture, and thus is considered to reasonably disclose “continuing every day until the conclusion of the culture”. 
Chen et al disclosed the host cells are capable of substantially fucosylating the glycoprotein at a first temperature (34C), but not at a second temperature (37C) [0049], whereby the degree of afucosylated species on the antibody is substantially relieved (7% fucosylation (37C)>>70% fucosylation (34C)) [0094]. The host cells can be grown at a first temperature that is fucosylation-inhibiting, and growth conditions can be changed to a second temperature that is fucosylation-permissive [0102]. 
Chen et al disclosed that, in the absence of fucose, the total fucosylation is only about 2-6%, but that in the presence of fucose, the total fucosylation of the antibody can be recovered up to about 95% [0163].

Chen et al do not disclose the monoclonal antibody specifically binds to tumor necrosis factor (TNF) alpha. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1-2 and 22-23, Prentice is considered relevant prior art for having disclosed a method of increasing afucosylated species (claims 3, 6, 11) of a monoclonal antibody [0006] recombinantly expressed in a bioreactor [0120], wherein the monoclonal antibody specifically binds to tumor necrosis factor (TNF) alpha, e.g. adalimumab, certolizumab, and infliximab [0006]. Prentice disclosed the target value of the fucosylated glycan may be more than about 70%, 80%, 90%, 95%, or more [0018]. 

Chen et al disclosed the cells may be grown in a bioreactor for 12 days in fucosylation-permissive environment [0154].
Prentice disclosed the cells may be grown in culture for between 1 and 12 days [0047], e.g. 7 days [0165].

Neither Chen et al nor Prentice disclose wherein the culture is an extended-feed culture in which the culture is further infused with a feed media continuously over a period of from about eighteen to about twenty hours beginning on the second, third, fourth, or fifth day of the culture, and continuing every day until the conclusion of the culture.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1 and 22, Emmerling et al is considered relevant prior art for having disclosed a cell fermenting method to express the artisan’s glycoprotein of interest, e.g. a monoclonal antibody [0083], in a bioreactor, said recombinant cells being cultured using extended feed schedules, whereby the active agent is infused into the cell culture about 14, 15, 16, 17, 18, 19, or 20 hours after the beginning of the culture [0116], and whereby the extended feed schedule has a feed rate of 7, 8, 9, 10, 11, or 12 hours until the conclusion of culture (Table 10). 
	Emmerling et al do not disclose the feed schedule to have a duration of about eighteen to about twenty hours. However, prior to the effective filing date of the instantly claimed invention, Mehta et al is considered relevant prior art for having disclosed extended feed schedules having a duration of about 12 to 18 hours [0075], and a feed rate of 20 hours until the conclusion of culture [0117]. Mehta et al disclosed that varying the rate of carbon source being fed to the fermenting cells is an advantageous method of maintaining the growth rate within the critical range. In order to maintain the growth rate relatively constant, the amount of carbon source feeding into the fermenter tends to increase proportionally to the growth in number of cells [0070].

Chen et al do not disclose growing the cells in the absence of fucose, and then later supplementing with fucose, and thus is considered to reasonably disclose “beginning on the first…day of the culture”. 
Neither Chen et al, Prentice, Emmerling et al, nor Mehta et al appear to disclose beginning the fucose feed beginning on the second or third day of the culture. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1 and 22, Khattak et al is considered relevant prior art for having taught a method of culturing recombinant CHO cells in continuous or batch-fed bioreactors, whereby the recombinant CHO cells are fed via a feeding schedule to maintain the semi-steady relative concentration of a carbon source, e.g. glucose (Table 1), in the bioreactors, said feeding schedule starting on Day 3 after the start of culture, and feeding daily (pg 799, col. 1). 

Chen et al disclosed the cells may be grown in a bioreactor for 12 days in fucosylation-permissive environment [0154].
Prentice disclosed the cells may be grown in culture for between 1 and 12 days [0047], e.g. 7 days [0165].
Khattak et al taught wherein the cells are grown in a bioreactor for as many as 13 days (Table 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. The prior art is culturing the recombinant host cells in the same or substantially the same way as per the instantly claimed method, and reduces to practice specific embodiments within the recited range, e.g. 3 days, 7 days, or 12 days. The instant specification fails to disclose an element of criticality regarding the amount of time the cells are cultured within the instantly recited range as it pertains to the result of reducing afucosylated species on a monoclonal antibody. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cell and molecular biology, metabolism, and cell culture techniques. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first monoclonal antibody, as disclosed by Chen et al, with a second monoclonal antibody, i.e. one that specifically binds to TNFalpha, as disclosed by Prentice with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first monoclonal antibody, as disclosed by Chen et al, with a second monoclonal antibody, i.e. one that specifically binds to TNFalpha, because those of ordinary skill in the art have long-recognized that a plurality of monoclonal antibodies may be expressed recombinantly in a bioreactor, and thus it is common sense and routine in the art to make such substitutions, depending upon the artisan’s monoclonal antibody, or antibodies, of interest, including host cells expressing a monoclonal antibody that specifically binds to TNFalpha. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Chen et al and/or Prentice to comprise an extended-feed culture having a daily feed schedule, each with a duration of about eighteen to about twenty hours beginning on the second, third, fourth, or fifth day of the culture, and continuing every day until the conclusion of the culture with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that the feed schedule and duration can be readily modified, the artisan being motivated so as to advantageously maintain the growth rate of the recombinant host cells within the critical range.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Chen et al to begin infusing the culture with fucose feed beginning on the second, third, or fourth day of the culture with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that the feed schedule can be readily modified, beginning on, at least, the first (Chen et al) or third (Khattak et al) day of culture, the artisan being motivated so as to advantageously maintain the growth rate of the recombinant host cells within the critical range. Khattak et al taught, for example, that beginning the glucose-based feeding on the third day of culture yielded improved culture results as compared to the controls (Table 1).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In reAntonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) In the instant case, those of ordinary skill in the art have long-recognized that the feed schedule and feed duration are each result-effective variables to achieve a recognized result such as culture viability and/or production yield of the artisan’s protein-of-interest being produced by the recombinant host cell in the bioreactor. 
The instant specification fails to disclose an element of criticality regarding a reduction of afucosylated species of monoclonal antibody recombinantly expressed in a bioreactor when the fucose is infused into the culture beginning on the first day of culture, as opposed to beginning on the second day of culture, as opposed to beginning on the third day of culture, as opposed to beginning on the fourth day of culture, nor as opposed to beginning on the fifth day of culture.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2 and 23, Prentice disclosed wherein the monoclonal antibody specifically binds to tumor necrosis factor (TNF) alpha, e.g. adalimumab, certolizumab, and infliximab [0006].
With respect to Claims 3-4 and 24-25, Chen et al disclosed wherein the recombinant host cells are mammalian cells, to wit, CHO cells (Example 8, “Fucosylation of CHO Cells Cultured in Media Supplemented with L-fucose”).
Prentice disclosed wherein the recombinant host cells are mammalian cells, to wit, CHO cells [0049].
Khattak et al taught wherein the cells are mammalian cells, to wit, CHO cells (Title, Abstract). 
With respect to Claims 9 and 30, Chen et al disclosed wherein the culture medium comprises about 5mM (syn. 1g/L) fucose (Example 8, [0157]) or about 2g/L fucose (syn. 10mM) ([0163], “in the presence of 10mM fucose”).
Prentice disclosed the cells may be cultured in continuous culture, including perfusion culture [0113] and thus the ordinary artisan would recognize that the culture media that is continuously replaced in added to the bioreactor via infusion or perfusion.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. The prior art uses fucose-supplemented culture medium in the same or substantially the same way as per the instantly claimed method, to wit, reducing afucosylated species on the artisan’s glycoprotein of interest, and reduces to practice specific concentration embodiments within the recited range. The instant specification fails to disclose an element of criticality regarding the amount of fucose that is added to the culture medium within the instantly recited range as it pertains to the result of reducing afucosylated species on a monoclonal antibody. 
With respect to Claims 12 and 33, Prentice disclosed the cells may be cultured in fed-batch culture, in which the cell culture is fed or supplemented sequentially during culture [0117] and thus the ordinary artisan would recognize that the culture media comprising fucose is infused into the bioreactor as a bolus via infusion or perfusion.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Chen does not provide any teachings related to the effects that different changes can have on the feeding strategy can have of the variety and percentage of undesirable species of antibody variants
Applicant’s argument(s) has been fully considered, but is not persuasive. Chen et al are not required to do so. Rather, the substantive issue is that Chen et al clearly disclosed and successfully reduced to practice the ability to reduce afucosylated species of a monoclonal antibody recombinantly expressed in a bioreactor, the method comprising the step of culturing recombinant cells that express the monoclonal antibody in a culture medium comprising about 1g/L (syn. 5mM) or about 2g/L fucose (syn. 10mM) beginning on the first day and until the conclusion of the culture (Example 8). Chen et al also disclosed wherein the cells may be grown in a bioreactor for 12 days [0154].

Applicant argues that Khattak does not teach or suggest methods of expressing a monoclonal antibody nor does it teach or suggest methods of reducing afucosylated species of a monoclonal antibody recombinantly expressed in a bioreactor.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chen et al, Prentice et al, and Emmerling et al taught/disclosed methods to express the artisan’s glycoprotein of interest, e.g. a monoclonal antibody, in a bioreactor, including reducing afucosylated species (Chen et al).

Applicant argues that Khattak merely demonstrates the extensive optimization work that is necessary to identify an adequate method of culturing a specific cell line. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom.,Massachusetts Institute of Technologyv.A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. There is no objective evidence that expressing the artisan’s recombinant protein, including a monoclonal antibody, in a bioreactor to yield antibodies with increased fucosylation (syn. reducing afucosylated species) requires undue experimentation.

Applicant iterates prior arguments. 
The Examiner has responded to iterated prior arguments in prior Office Actions. 

Citation of Relevant Prior Art
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Misaghi et al (U.S. 2018/0251572; priority to 62/249828 filed November 2, 2015) is considered relevant prior art for having disclosed a method of modulating fucosylation and afucosylation species on the artisan’s protein of interest, wherein the protein of interest may be a monoclonal antibody (e.g. [0034], as also disclosed in 62/249828 [0032]), said protein being recombinantly produced from a mammalian cell, e.g. a CHO cell (e.g. [0035], as also disclosed in 62/249828 [0033]), and wherein the host cell is cultured in a medium comprising fucose (“titration of the correct amount of fucose into the culture medium can be used to produce a desired ratio of fucosylated and afucosylated forms (syn. species) of an antibody” (e.g. [0062], as also disclosed in 62/249828 [0055]). 
	Misaghi et al disclosed the cells may be culture fed using a batch feed method or continuous feed method (e.g. [0149], as also disclosed in 62/249828 [0142]). 
	Misaghi et al disclosed, for example, culturing the antibody-producing cells in a production feed medium comprising fucose, wherein the fucose-containing medium was added/replenished on days 3, 7, and 10, and whereby the cells were cultured for at least 14 days (e.g. [0319], as also disclosed in 62/249828 [0311]).
	Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of modulating fucose concentration in a culture medium so as to increase or decrease afucosylated species on the artisan’s protein of interest, including monoclonal antibodies. 
Misaghi et al differs from the instantly claimed invention for having disclosed the cells may be cultured in a culture medium comprising 0.01mM to about 1mM fucose (e.g. [0145], as also disclosed in 62/249828 [0138]), which is less than the 2mM (0.5g/L) presently recited.

	Yang et al (Biotechnol. & Bioengineer. 69(1): 74-82, 2000) is considered relevant prior art for having taught the production of recombinant monoclonal antibodies in a bioreactor, whereby the cells must start to grow in culture for at least about three days to attain exponential growth phase, during which antibody production is minimal (Figures 1, 3a). 

Song et al (J. Microbiol. Biotechnol. 23(9): 1327-1338, 2013; of record) is considered relevant prior art for having taught a method of expressing monoclonal antibodies from recombinant CHO cells in a bioreactor, whereby the recombinant CHO cells are fed via a feeding schedule of every two days (Table 2). However, Song et al do not teach the number of hours (duration) each feeding step (feeding schedule) is performed.

Conclusion
3. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631